ORDER

PER CURIAM.
This is an appeal from a decree of dissolution of marriage. Husband appeals from the trial court’s judgment denying his motion to amend the judgment or alternative motion for a new trial because the trial court failed to divide all non-marital property in that he was not awarded all of his separate property. Wife filed a cross-appeal which she has withdrawn.
With respect to husband’s appeal, the trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).